Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/5/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that Ogihara et al does not disclose wherein a space is defined between a back surface of the sectioning member and the board is not persuasive. 
Ogihara et al discloses in figure 1 that the location where 7a is located is a space. Examiner meant to point out where the space is located. The actualy space in the speficiation of Ogihara et al is element 6 which is the space where 7a is located. Therefore, the rejection still stands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1,2,5-8,15,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al (US 8390760) in view of Penn et al (US 20070058143)
Regarding Claim 1,
Ogihara et al discloses (Fig. 1-8) a board (2) on which a plurality of light sources (L) are disposed; a sectioning member (all of 58 and 57b) including a ridge part (Fig. 8, element 57b) having a plurality of segments that configures a grid pattern in a top view, and a wall part (57a) having a plurality of portions each surrounding one or more of the plurality of light sources (L) in the top view, and extending from the ridge part toward the board(2) such that an interval between two adjacent ones of the portions of the wall part joining each other along one of the segments of the ridge part becomes wider toward the board (as shown in fig. 9); and wherein the ridge part (57b) and the wall part (57a) form a plurality of regions to surround the plurality of light sources (L); wherein a space (7a) is defined between a back surface (2) of the sectioning member (all of 58 and 57b) and the board (2),

Penn et al discloses [0053] integrated circuit and light sources would be assembled on the same plane. Thus, would be obvious that one or more integrated circuits configured to drive the plurality of light sources, wherein the sectioning member and the one or more integrated circuits are positioned on a same side of the board on which the plurality of light sources are disposed, and wherein one of the one or more integrated circuits has a square shape or a rectangle shape in the top view, and is disposed at a position that overlaps an intersection of corresponding one of the segments of the ridge part in the space in the top view, such that sides of the square or sides of the rectangle are oblique with respect to the corresponding one of the segments of the ridge part.
It would have been obvious to one of ordinary skill in the art to modify Ogihara et al to include Penn et al’s integrated circuit and light source be assembled on the same plane motivated by the desire to simplify manufacturing [0053].


Regarding Claim 2,15,
In addition to Ogihara et al and Penn et al, Penn et al discloses the IC chip and light source would be on the same plane therefore would be obvious to have wherein the one of the integrated circuits is disposed at a position where corners of the one of the integrated circuits overlap the corresponding one of the segments of the ridge part in the top view.
Regarding Claim 5,
In addition to Ogihara et al and Penn et al, Ogihara et al discloses (Fig. 1-8) a passive component (LED) disposed in the space and being electrically connected to the one of the integrated circuits arranged in the space.
Regarding Claim 6,17,
In addition to Ogihara et al and Penn et al, Ogihara et al discloses (Fig. 1-8) a diffusion plate (12) disposed above the light sources.
Regarding Claim 7,18,
In addition to Ogihara et al and Penn et al, Ogihara et al discloses (Fig. 1-8) further comprising: at least one selected from the group consisting of, a prism sheet (12), and a polarization sheet (column 5, lines 34-35), disposed above the diffusion plate (3 or 4 or 12).
Regarding Claim 8,
In addition to Ogihara et al and Penn et al, Ogihara et al discloses (Fig. 1-8) the light-emitting device according to claim 1.
Regarding Claim 19
In addition to Ogihara et al and Penn et al, Ogihara et al discloses (Fig. 1-8) the light-emitting device according to claim 5.


Claim 4,9,11-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al (US 8390760) and of Penn et al (US 20070058143) in view of Yamakawa (US 4706130)
Regarding Claim 4,
Ogihara et al and Penn et al discloses everything as disclosed above.
Ogihara et al and Penn et al do not disclose wherein the one of the integrated circuits is capable of driving two or more of the light sources.
Yamakawa discloses wherein the one of the integrated circuits is capable of driving two or more of the light sources. (column 11 lines 5-20)
It would have been obvious to one of ordinary skill in the art to modify Ogihara et al and Penn et al to include motivated by the desire to improve image recording (column 11 lines 5-20).
Regarding Claim 9,
In addition to Ogihara et al,Penn et al, and Yamakawa, Penn et al discloses the IC chip and light source would be on the same plane therefore would be obvious to have wherein the one of the integrated circuits is disposed at a position where corners of the one of the integrated circuits overlap the corresponding one of the segments of the ridge part in the top view.
Regarding Claim 11,

Regarding Claim 12,
In addition to Ogihara et al,Penn et al, and Yamakawa, Ogihara et al discloses (Fig. 1-8) a diffusion plate (3 or 4 or 12) disposed above the light sources (L).
Regarding Claim 13,
In addition to Ogihara et al,Penn et al, and Yamakawa, Ogihara et al discloses (Fig. 1-8) at least one selected from the group consisting of a wavelength conversion sheet configured to convert light from the light sources into light having a different wavelength, a prism sheet (12), and a polarization sheet (column 5, lines 34-35),, disposed above the diffusion plate (3 or 4).
Regarding Claim 14,
In addition to Ogihara et al,Penn et al, and Yamakawa, Ogihara et al discloses (Fig. 1-8)  the light-emitting device according to claim 4.

Allowable Subject Matter
Claim 3,10,16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3,10,16,
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the one of the integrated circuits has a side 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCY P CHIEN/Primary Examiner, Art Unit 2871